Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 1 of 64




                 EXHIBIT A
                   Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 2 of 64


Sameer Ahmed

From:                                     Kanter, Ethan (CIV) <Ethan.Kanter@usdoj.gov>
Sent:                                     Friday, September 21, 2018 11:05 AM
To:                                       Hennessey, Laura K. (Perkins Coie); Gellert, Nicholas (Perkins Coie); Jennie Pasquarella;
                                          Perez, David A. (Perkins Coie); Sameer Ahmed; Matt Adams (matt@nwirp.org)
Cc:                                       Bensing, Daniel (CIV); Brinkman, Andrew (CIV); Jentzer, Lyle (CIV); Julius, Derek (CIV);
                                          Kipnis, Brian (USAWAW); Menkin, Jeff (CIV); Moore, Brendan T. (CIV); Murphy, Lindsay
                                          M. (CIV); Taranto, Leon B. (CIV); Carilli, Joseph F. (CIV); Flentje, August (CIV)
Subject:                                  Wagafe v. Trump -- Status of Production, New Proposals, and Responses
Attachments:                              2018-09-21 - Letter to Plaintiffs Counsel (Status of Production and Proposals).pdf


Counsel:

Please see the attached correspondence relating to document review and production as well as additional proposals for
further narrowing of discovery.

In addition: (1) Defendants do not agree with your request that they disclose under an AEO restriction why the named
plaintiffs were under CARRP review; and (2) the Defendants do not consent to the revised class notice proposal sent by
Sameer Ahmed on September 14, 2018, and agree with Mr. Ahmed that in the absence of Defendants’ consent, the matter
must be decided by the Court.

Finally, anticipating next Wednesday’s expert-disclosure deadline, please let us know by Monday, September 24 th, your
position on the proposal we sent to you on August 27 th on staggering the expert disclosures.

Sincerely,

Ethan



Ethan B. Kanter
Chief, National Security Unit
Civil Division, Office of Immigration Litigation-Appellate
United States Department of Justice
Post Office Box 868 | Ben Franklin Station | Washington, D. C. 20044
 202-616-9123 |  202-307-8698 |  ethan.kanter@usdoj.gov
ethan.Kanter@usdoj.sgov.gov | ethan.Kanter@doj.ic.gov



CONFIDENTIALITY NOTICE: This communication may contain law enforcement sensitive, privileged attorney/client
communications or work product, and is not subject to disclosure. It is solely for the use of the intended
recipients. Unauthorized interception, review, use or disclosure is prohibited. If you believe that you have received this e-
mail in error, please notify the sender immediately, and permanently delete the e-mail, any attachments, and all copies
from your computer.




                                                                     1
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 3 of 64




                  EXHIBIT B
                 Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 4 of 64


Sameer Ahmed

From:                               Sameer Ahmed
Sent:                               Wednesday, August 8, 2018 3:53 PM
To:                                 'Kanter, Ethan (CIV)'; Hennessey, Laura K. (Perkins Coie); Gellert, Nicholas (Perkins Coie);
                                    Jennie Pasquarella; Perez, David A. (Perkins Coie); Matt Adams (matt@nwirp.org)
Cc:                                 Bensing, Daniel (CIV); Brinkman, Andrew (CIV); Jentzer, Lyle (CIV); Julius, Derek (CIV);
                                    Kipnis, Brian (USAWAW); Menkin, Jeff (CIV); Moore, Brendan T. (CIV); Murphy, Lindsay
                                    M. (CIV); Taranto, Leon B. (CIV); Carilli, Joseph F. (CIV); Flentje, August (CIV)
Subject:                            RE: Wagafe v. Trump, No. 17-00094 (W.D. Wash.) -- follow-up to July 20th meet and
                                    confer regarding named plaintiffs/CARRP
Attachments:                        Wagafe Notice to Potential Class Members.docx


Ethan,

Thanks for your e-mail. We look forward to receiving the information on Friday as well as the declaration.

On a similar note, Plaintiffs would like to use the class list in a way that is consistent with the Court’s order in Dkt. 183. To
that end, we would like to publicly post the attached Notice to Potential Class Members.

The Notice complies with Dkt. 183 because we would not reveal to any potential class member whether or not their
application was subjected to CARRP. Dkt 183 states, “Defendants agree to meet and confer with Plaintiffs’ counsel over
ways in which Defendants might be able to provide Plaintiffs’ counsel with information about particular unnamed class
members to develop evidence for use in their case.” Publishing the Notice would allow us to obtain information about
particular class members to develop evidence for use in this case consistent with Dkt. 183.

Please let us know if Defendants’ consent to Plaintiffs’ counsel posting the attached Notice publicly. We would appreciate
a response to this request by next Wednesday, August 15.

Thanks,
Sameer

Sameer Ahmed, Staff Attorney
ACLU of Southern California
1313 W 8th Street, Suite 200
Los Angeles, CA 90017
213.977.5284


aclusocal.org || facebook || twitter || blog || app

ACLU SoCal: STAND FOR JUSTICE >> Download our mobile app at mobilejusticeca.org

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO THE
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED.




From: Kanter, Ethan (CIV) [mailto:Ethan.Kanter@usdoj.gov]
Sent: Wednesday, August 8, 2018 3:01 PM
To: Sameer Ahmed <SAhmed@ACLUSOCAL.ORG>; Hennessey, Laura K. (Perkins Coie) <LHennessey@perkinscoie.com>;
Gellert, Nicholas (Perkins Coie) <NGellert@perkinscoie.com>; Jennie Pasquarella <JPasquarella@ACLUSOCAL.ORG>;
Perez, David A. (Perkins Coie) <DPerez@perkinscoie.com>; Matt Adams (matt@nwirp.org) <matt@nwirp.org>
                                                                1
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 5 of 64




                  EXHIBIT C
      Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 6 of 64




                      WAGAFE v. TRUMP
            NOTICE TO POTENTIAL CLASS MEMBERS
Wagafe v. Trump, No. 2:17-cv-00094-RAJ (W.D. Wash.) is a class action lawsuit
challenging the Controlled Application Review and Resolution
Program (“CARRP”) and successor “extreme vetting” programs that have led to
unreasonable delays and denials of naturalization (or U.S. citizenship) and
adjustment of status (or green card) applications by USCIS.

An individual is a Wagafe class member if:

   1. Their naturalization application has been pending for six months and is
      subject to CARRP or a successor “extreme vetting” program; or

   2. Their adjustment of status application has been pending for six months and
      is subject to CARRP or a successor “extreme vetting” program.

If your naturalization or adjustment of status application has been pending for
more than six months, you may be a member of this class action lawsuit. While
USCIS will not confirm or deny whether your application has been subject to
CARRP or a successor extreme vetting program, USCIS has produced to class
counsel a list of Wagafe class members. However, the Court has ordered that class
counsel cannot publicly disclose whether anyone is a class member and/or whether
a particular application has been subject to CARRP.

That said, if you are a class member, class counsel may be able to advocate with
USCIS or the District Court on your behalf in the Wagafe case. If class counsel
did so, class counsel would assert that your application should not be subject to
CARRP or any successor “extreme vetting” program. However, class counsel
would not be able to contact you to provide you any information about your
application absent further order from the Court. Please let class counsel know if
we have your consent to use your information in this way.

You may contact class counsel at:
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 7 of 64




                 EXHIBIT D
                   Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 8 of 64


Sameer Ahmed

From:                                     Kanter, Ethan (CIV) <Ethan.Kanter@usdoj.gov>
Sent:                                     Wednesday, August 15, 2018 1:58 PM
To:                                       Sameer Ahmed; Hennessey, Laura K. (Perkins Coie); Gellert, Nicholas (Perkins Coie);
                                          Jennie Pasquarella; Perez, David A. (Perkins Coie); Matt Adams (matt@nwirp.org)
Cc:                                       Bensing, Daniel (CIV); Brinkman, Andrew (CIV); Jentzer, Lyle (CIV); Julius, Derek (CIV);
                                          Kipnis, Brian (USAWAW); Menkin, Jeff (CIV); Moore, Brendan T. (CIV); Murphy, Lindsay
                                          M. (CIV); Taranto, Leon B. (CIV); Carilli, Joseph F. (CIV); Flentje, August (CIV)
Subject:                                  RE: Wagafe v. Trump, No. 17-00094 (W.D. Wash.) -- follow-up to July 20th meet and
                                          confer regarding named plaintiffs/CARRP


Sameer,

Thank you for contacting us about posting the class notice. Defendants do not consent to your proposal.

However, Defendants agree to meet and confer over ways in which Defendants might be able to provide you with
information about particular unnamed class members to develop evidence for use in your case. We propose discussing
alternative options for developing such evidence during our next meet and confer, currently scheduled for August
22nd. In the meantime, could you identify what kinds of information you are seeking with regard to the unnamed class
members so we can begin evaluating whether and how we might be able to provide such information?

Regards,

Ethan



Ethan B. Kanter
Chief, National Security Unit
Civil Division, Office of Immigration Litigation-Appellate
United States Department of Justice
Post Office Box 868 | Ben Franklin Station | Washington, D. C. 20044
 202-616-9123 |  202-307-8698 |  ethan.kanter@usdoj.gov


CONFIDENTIALITY NOTICE: This communication may contain law enforcement sensitive, privileged attorney/client
communications or work product, and is not subject to disclosure. It is solely for the use of the intended
recipients. Unauthorized interception, review, use or disclosure is prohibited. If you believe that you have received this e-
mail in error, please notify the sender immediately, and permanently delete the e-mail, any attachments, and all copies
from your computer.


From: Sameer Ahmed [mailto:SAhmed@ACLUSOCAL.ORG]
Sent: Wednesday, August 08, 2018 6:53 PM
To: Kanter, Ethan (CIV) <EKanter@CIV.USDOJ.GOV>; Hennessey, Laura K. (Perkins Coie)
<LHennessey@perkinscoie.com>; Gellert, Nicholas (Perkins Coie) <NGellert@perkinscoie.com>; Jennie Pasquarella
<JPasquarella@ACLUSOCAL.ORG>; Perez, David A. (Perkins Coie) <DPerez@perkinscoie.com>; Matt Adams
(matt@nwirp.org) <matt@nwirp.org>
Cc: Bensing, Daniel (CIV) <DBensing@CIV.USDOJ.GOV>; Brinkman, Andrew (CIV) <ABrinkma@civ.usdoj.gov>; Jentzer,
Lyle (CIV) <LJentzer@CIV.USDOJ.GOV>; Julius, Derek (CIV) <DJulius@civ.usdoj.gov>; Kipnis, Brian (USAWAW)
<Brian.Kipnis@usdoj.gov>; Menkin, Jeff (CIV) <JMenkin@civ.usdoj.gov>; Moore, Brendan T. (CIV)
<bremoore@CIV.USDOJ.GOV>; Murphy, Lindsay M. (CIV) <limurphy@CIV.USDOJ.GOV>; Taranto, Leon B. (CIV)
                                                                     1
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 9 of 64




                  EXHIBIT E
               Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 10 of 64


Sameer Ahmed

From:                              Sameer Ahmed
Sent:                              Tuesday, August 21, 2018 11:11 AM
To:                                'Kanter, Ethan (CIV)'; Hennessey, Laura K. (Perkins Coie); Gellert, Nicholas (Perkins Coie);
                                   Jennie Pasquarella; Perez, David A. (Perkins Coie); Matt Adams (matt@nwirp.org)
Cc:                                Bensing, Daniel (CIV); Brinkman, Andrew (CIV); Jentzer, Lyle (CIV); Julius, Derek (CIV);
                                   Kipnis, Brian (USAWAW); Menkin, Jeff (CIV); Moore, Brendan T. (CIV); Murphy, Lindsay
                                   M. (CIV); Taranto, Leon B. (CIV); Carilli, Joseph F. (CIV); Flentje, August (CIV)
Subject:                           RE: Wagafe v. Trump, No. 17-00094 (W.D. Wash.) -- follow-up to July 20th meet and
                                   confer regarding named plaintiffs/CARRP


Ethan,

Thanks for your e-mail. Yes, let’s meet and confer about this issue on August 22. We would like to know why Defendants
do not consent to posting the class notice, especially because all of the information in the notice is from publicly available
documents and consistent with the Court’s order in Dkt. 183.

As for information we are seeking with regard to unnamed class members, we would be interested in obtaining the A-files
and CARRP Eligibility Assessment and Background Check and Adjudicative Assessment (BCAA) Worksheets of certain
unnamed class members.

Thanks,
Sameer

Sameer Ahmed, Staff Attorney
ACLU of Southern California
1313 W 8th Street, Suite 200
Los Angeles, CA 90017
213.977.5284


aclusocal.org || facebook || twitter || blog || app

ACLU SoCal: STAND FOR JUSTICE >> Download our mobile app at mobilejusticeca.org

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO THE
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED.




From: Kanter, Ethan (CIV) [mailto:Ethan.Kanter@usdoj.gov]
Sent: Wednesday, August 15, 2018 1:58 PM
To: Sameer Ahmed <SAhmed@ACLUSOCAL.ORG>; Hennessey, Laura K. (Perkins Coie) <LHennessey@perkinscoie.com>;
Gellert, Nicholas (Perkins Coie) <NGellert@perkinscoie.com>; Jennie Pasquarella <JPasquarella@ACLUSOCAL.ORG>;
Perez, David A. (Perkins Coie) <DPerez@perkinscoie.com>; Matt Adams (matt@nwirp.org) <matt@nwirp.org>
Cc: Bensing, Daniel (CIV) <Daniel.Bensing@usdoj.gov>; Brinkman, Andrew (CIV) <Andrew.Brinkman@usdoj.gov>;
Jentzer, Lyle (CIV) <Lyle.Jentzer@usdoj.gov>; Julius, Derek (CIV) <Derek.Julius2@usdoj.gov>; Kipnis, Brian (USAWAW)
<Brian.Kipnis@usdoj.gov>; Menkin, Jeff (CIV) <Jeff.Menkin2@usdoj.gov>; Moore, Brendan T. (CIV)
<Brendan.T.Moore@usdoj.gov>; Murphy, Lindsay M. (CIV) <Lindsay.M.Murphy@usdoj.gov>; Taranto, Leon B. (CIV)
<Leon.B.Taranto@usdoj.gov>; Carilli, Joseph F. (CIV) <Joseph.F.Carilli2@usdoj.gov>; Flentje, August (CIV)
                                                              1
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 11 of 64




                  EXHIBIT F
               Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 12 of 64


Sameer Ahmed

From:                              Sameer Ahmed
Sent:                              Friday, September 14, 2018 12:44 PM
To:                                'Kanter, Ethan (CIV)'; 'Hennessey, Laura K. (Perkins Coie)'; 'Gellert, Nicholas (Perkins
                                   Coie)'; Jennie Pasquarella; 'Perez, David A. (Perkins Coie)'; 'Matt Adams
                                   (matt@nwirp.org)'
Cc:                                'Bensing, Daniel (CIV)'; 'Brinkman, Andrew (CIV)'; 'Jentzer, Lyle (CIV)'; 'Julius, Derek (CIV)';
                                   'Kipnis, Brian (USAWAW)'; 'Menkin, Jeff (CIV)'; 'Moore, Brendan T. (CIV)'; 'Murphy,
                                   Lindsay M. (CIV)'; 'Taranto, Leon B. (CIV)'; 'Carilli, Joseph F. (CIV)'; 'Flentje, August (CIV)'
Subject:                           RE: Wagafe v. Trump, No. 17-00094 (W.D. Wash.) -- follow-up to July 20th meet and
                                   confer regarding named plaintiffs/CARRP
Attachments:                       Wagafe Notice to Potential Class Members.docx


Ethan,

I am writing to follow up on our proposal to post the Class Notice. On our last call, Defendants requested that Plaintiffs’
counsel (1) update the Class Notice to make explicit that class counsel will not contact potential class members after they
respond to the Notice, and (2) provide more information regarding how we plan to use the Class Notice and respond to
potential class members who contact us.

Regarding your first request, we have updated the Class Notice to add the following sentence: “However, class counsel
would not be able to contact you to provide you any information about your application absent further order from the
Court.” The updated draft of the Class Notice is attached.

Regarding your second request, Plaintiffs’ counsel plan to post the Class Notice on the following websites: www.aclu.org,
www.aclusocal.org, https://www.nwirp.org/, https://www.americanimmigrationcouncil.org/, https://www.aila.org/. Plaintiffs’
counsel also plan to post the Class Notice on the following e-mail listserves: the American Immigration Lawyers
Association (AILA) listserve and the National Immigration Project listserve. As the updated Class Notice indicates, after
class counsel receive responses from potential Wagafe class members, class counsel will not contact the individuals to
provide them any information about their applications absent further order from the Court.

When contacted by potential Wagafe class members by any means (e-mail, phone, in-person), Plaintiffs’ counsel will
respond to those individuals in accordance with the Court’s Order in Dkt. 183. Specifically, Plaintiffs’ counsel will provide
the individuals with a copy of the Class Notice and inform them that we cannot confirm or deny whether they are members
of the Wagafe class or provide them any additional information at this time.

Finally, some Plaintiffs’ counsel represent individual clients in their immigration cases who may be Wagafe class members
and will continue to advocate on behalf of their individual clients. However, we understand that Plantiffs’ counsel cannot
share any information confirming or denying whether those clients are Wagafe class members.

Please let us know if Defendants consent to Plaintiffs’ counsel using the Class Notice in this manner.

Thanks,

Sameer


Sameer Ahmed, Staff Attorney
ACLU of Southern California
1313 W 8th Street, Suite 200
Los Angeles, CA 90017
213.977.5284


                                                               1
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 13 of 64




                  EXHIBIT G
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 14 of 64




 1                                                     THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   ABDIQAFAR WAGAFE et al., on behalf             No. 17-cv-00094 RAJ
     of themselves and others similarly situated,
10                                                  PLAINTIFFS’ FIFTH
                           Plaintiffs,              REQUESTS FOR PRODUCTION
11                                                  AND THIRD INTERROGATORIES
              v.                                    TO DEFENDANTS
12
     DONALD TRUMP, President of the
13   United States et al.,
14                         Defendants.
15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                          Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                 1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ)                                           Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     141039829.1                                                        Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 15 of 64




 1   TO:             Defendants Donald J. Trump, United States Citizenship and Immigration
                     Services, Kirstjen Nielsen, L. Francis Cissna, Matthew D. Emrich, and Daniel
 2                   Renaud.
 3   AND TO:         Andrew C. Brinkman, August Flentje, Brendan T. Moore, Brian C. Kipnis,
                     Daniel E. Bensing, Derek C. Julius, Ethan B, Kanter, Jeffrey, L. Menkin, Leon B.
 4                   Taranto, Lindsay M. Murphy and Lyle D. Jentzer.
 5            Pursuant to Federal Rules of Civil Procedure 26, 33 and 34, Abdiqafar Wagafe, Mehdi

 6   Ostadhassan, Hanin Omar Bengezi, Noah Adam Abraham (f/k/a Mushtaq Abed Jihad), and

 7   Sajeel Manzoor (collectively, “Plaintiffs”), on behalf of themselves and others similarly situated,

 8   request that Donald Trump, President of the United States; United States Citizenship and

 9   Immigration Services; Kirstjen Nielsen, in her official capacity as Secretary of the U.S.

10   Department of Homeland Security; L. Francis Cissna, in his official capacity as Director of the

11   U.S. Citizenship and Immigration Services; Matthew D. Emrich, in his official capacity as

12   Associate Director of the Fraud Detection and National Security Directorate of the U.S.

13   Citizenship and Immigration Services (“FDNS”); and Daniel Renaud, in his official capacity as

14   Associate Director of the Field Operations Directorate of the U.S. Citizenship and Immigration

15   Services (collectively, “Defendants”) answer each discovery request, separately and fully, in

16   writing and under oath, and produce for inspection and copying the documents and things within

17   their possession, custody, or control falling within the scope of the requests below within thirty

18   (30) days of service hereof, in accordance with the Federal Rules of Civil Procedure and the

19   definitions and instructions below. Please produce the documents and things described herein to

20   the attention of the law firm of Perkins Coie LLP, 1201 Third Ave., Ste. 4900, Seattle, WA

21   98101-3099. These requests are continuing in nature. As such, Defendants must supplement

22   their responses in a timely manner in accordance with Federal Rule of Civil Procedure 26(e) as

23   additional or corrective information comes to their or their counsel’s attention.

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                               Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                        1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 1                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     141039829.1                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 16 of 64




 1                                           INSTRUCTIONS
 2       The following instructions shall apply when responding to these interrogatories and requests

 3   for production:

 4       1.         Each interrogatory and Document request herein calls for you to furnish all

 5   information and produce all responsive Documents within Your possession, custody, or control,

 6   or that of Your agents, consultants, representatives, and, unless privileged, attorneys.

 7       2.         Without limitation of the term “control” as used in the preceding instruction, a

 8   Document is deemed to be in Your control if You have the right to secure the information or

 9   Document or a copy thereof from another Person having actual possession thereof.

10       3.         Each Document request and interrogatory, and subparagraph or subdivision

11   thereof, is to be answered separately. After each Document request, state whether all Documents

12   responsive to that request are being produced.

13       4.         Please note that Your obligation to respond to each interrogatory and request for

14   production is continuing in nature. If, after responding, You obtain or become aware of any

15   additional information responsive to any interrogatory or request for production, please

16   supplement Your response and/or Your disclosures as required by Federal Rule of Civil

17   Procedure 26(e).

18       5.         If You object, whole or in part, to answering any discovery request or producing

19   Documents in response to any request for production, state your objections and/or reasons for not

20   answering and/or producing and state all factual and legal justifications that you believe support

21   your objection or failure to answer or produce.

22       6.         If any requested Document has been lost, discarded, or destroyed, describe the

23   Document as completely as possible, including: the name, title, and description of employment

24   of each author or preparer of the Document; a complete description of the nature and subject

25   matter of the Document; and the date on which and manner in which the Document was lost,

26   discarded, destroyed, or otherwise disposed of.
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                                Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                        1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 2                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     141039829.1                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 17 of 64




 1       7.             If any part of a Document is responsive to a Document request, the whole
 2   Document is to be produced.
 3       8.             If You contend that it would be unreasonably burdensome to obtain and provide
 4   all of the Documents called for in response to any Document request or any subsection thereof,
 5   then in response to the appropriate Document request:
 6                 a.          Produce all such Documents as are available to You without undertaking
 7                      what You contend to be an unreasonable request;
 8                 b.          Describe with particularity the efforts made by You or on Your behalf to
 9                      produce such Documents; and
10                 c.          State with particularity the grounds upon which You contend that
11                      additional efforts to produce such Documents would be unreasonable.
12       9.             If you deem any interrogatory or request for production to call for privileged
13   information or Documents, and such privilege is asserted in order to avoid production or
14   divulging information, provide a list with respect to each item of information or each Document
15   withheld based on a claim of privilege, stating:
16                 a.          Description of allegedly privileged communication or document withheld;
17                 b.          Persons present during or participating in allegedly privileged
18                      communication, or author(s) and recipient(s) of document withheld;
19                 c.          Date of allegedly privileged communication or document withheld;
20                 d.          Subject matter of allegedly privileged communication or document
21                      withheld;
22                 e.          Type of document withheld (e.g., letter, memorandum or computer
23                      database);
24                 f.          Nature of privilege(s) claimed; and
25                 g.          the paragraph(s) of these discovery requests to which the allegedly
26                 privileged communication or document relates.
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                                  Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                           1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 3                                                 Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     141039829.1                                                                  Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 18 of 64




 1       10.        In producing the Documents requested, You are requested to search electronic
 2   Documents, records, data, and any other electronically stored information (“ESI”) which may be
 3   stored in or on any electronic medium or device, including without limitation computers,
 4   network servers, computer hard drives, e-mails, and voicemails. Your production of any ESI
 5   should be produced in an electronic format permitting electronic search functionality, pursuant to
 6   the Parties’ stipulation, if any, regarding preservation and production of ESI.
 7       11.        In producing records responsive to Document requests, please produce tangible
 8   Documents and records organized either (1) in separate groups responsive to specific requests or
 9   (2) in the format and organization in which the Documents are kept in the ordinary course of
10   Your business. Please produce electronic Documents and records in Tagged Image File Format
11   (“TIFF”), single page, black and white (or in color, if necessary, for any Document or its content
12   to be readable), dithered (if appropriate), at 300 x 300 dpi resolution and 8½ x 11 inch page size,
13   except for Documents requiring different resolution or page size to make them readable. Each
14   TIFF Document should be produced with an image load file in standard Opticon (*.log) format
15   that reflects the parent/child relationship. In addition, each TIFF Document should be produced
16   with a data load file in Concordance delimited format (*.dat), indicating (at a minimum)
17   appropriate unitization of the Documents, including beginning and ending production numbers
18   for (a) each Document set, and (b) each attachment within each Document set. TIFF images
19   should also be accompanied by extracted text or, for those files that do not have extracted text
20   upon being processed, optical character recognition (“OCR”) text data; such extracted text or
21   OCR text data should be provided in Document level form and named after the TIFF image. For
22   Documents produced in TIFF format, metadata should be included with the data load files
23   described above, and should include (at a minimum) the following information: file name
24   (including extension); original file path; page count; creation date and time; last saved date and
25   time; last modified date and time; author; custodian of the Document (that is, the custodian from
26   whom the Document was collected or, if collected from a shared drive or server, the name of the
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                            Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                    1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 4                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     141039829.1                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 19 of 64




 1   shared driver or server); and MD5 hash value. In addition, for e-mail Documents, the data load
 2   files should also include the following metadata: sent date; sent time; received date; received
 3   time; “to” name(s) and address(es); “from” name and address; “cc” name(s) and address(es);
 4   “bcc” name(s) and address(es); subject; names of attachment(s); and attachment(s) count. All
 5   images and load files should be named or foldered in such a manner that all records can be
 6   imported without modification of any path or file name information.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                              Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                       1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 5                                             Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     141039829.1                                                              Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 20 of 64




 1                                             DEFINITIONS
 2       The following definitions shall apply when responding to these requests for production:

 3       1.         “A,” “an,” and “any” include “all,” and “all” includes “a,” “an,” and “any.” All

 4   of these words should be construed as necessary to bring within the scope of these requests any

 5   Documents that might otherwise be construed to be outside of their scope.

 6       2.          “And” and “or” shall be construed either conjunctively or disjunctively,

 7   whichever makes the request more inclusive.

 8       3.         “Adjustment Class” means the following class certified by the Court in its Order

 9   Granting Class Certification, Dkt. 69: A national class of all persons currently and in the future

10   (1) who have or will have an application for adjustment of status pending before USCIS, (2) that

11   is subject to CARRP or a successor “extreme vetting” program, and (3) that has not been or will

12   not be adjudicated by USCIS within six months of having been filed.

13       4.         “CARRP” means the Controlled Application Review and Resolution Program, an

14   internal vetting policy instituted by USCIS in April 2008. Upon information and belief, USCIS

15   first outlined the parameters of CARRP in an April 11, 2008 memorandum addressed to field

16   leadership from Deputy Director Jonathan R. Scharfen regarding “Policy for Vetting and

17   Adjudicating Cases with National Security Concerns.” See Declaration of Jennifer Pasquarella

18   in Support of Plaintiffs’ Motion for Class Certification (“Pasquarella Decl.”), Dkt. 27, Ex. A.

19       5.         “Defendants,” “You,” “Your,” or any similar word or phrase includes each

20   individual or entity responding to these requests and, where applicable, each subsidiary, parent,

21   or affiliated entity of each such Person and all Persons acting on its or their behalf.

22       6.         “Describe” means to set forth fully and unambiguously every fact relevant to the

23   subject of the interrogatory of which You have knowledge or information, particularized as to

24   time, place, manner, identity of persons and organizations involved, and identity of documents

25   involved. With respect to a program or policy, “Describe” includes the rationale, derivation,

26   implementation, current status, and future plans concerning that program or policy.
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                              Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                       1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 6                                             Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     141039829.1                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 21 of 64




 1       7.          “Document” and its plural shall be interpreted in the broadest possible manner
 2   and shall mean all written, electronic, graphic, or printed matter of any kind in Your possession
 3   or control, however produced or reproduced, including all originals, drafts, working papers, and
 4   all non-identical copies, whether different from the originals by reason of any notation made on
 5   such copies or otherwise, and all other tangible things, including anything that would be a
 6   writing or recording as defined in Federal Rule of Evidence 1001(1) or as defined in Federal
 7   Rule of Civil Procedure 34(a).
 8       8.         “Fiscal year” means the 12-month period beginning October 1 and ending
 9   September 30 the following year.
10       9.          “Identify” means to set forth fully and unambiguously all information of which
11   You have knowledge or information regarding the identity of the information in question. With
12   respect to a person or entity, “Identify” means to state the person or entity’s full name and the
13   location of the person or entity’s last known business address. With respect to a program or
14   policy, “Identify” means to state the persons or entities involved in the derivation,
15   implementation, or future plans for the program or policy.
16       10.        “Known or Suspected Terrorist” or “KST” means the category of individuals who
17   have been nominated and accepted for placement in the Terrorist Screening Database, are on the
18   Terrorist Watch List, and have a specially-coded lookout posted in TECS/IBIS, and/or the
19   Consular Lookout Automated Support System (CLASS), as used by the Department of State.
20   See Pasquarella Decl., Ex. A (April 11, 2008 memorandum from Deputy Director Jonathan R.
21   Scharfen regarding “Policy for Vetting and Adjudicating Cases with National Security
22   Concerns”).
23       11.         “Naturalization Class” means the following class certified by the Court in its
24   Order Granting Class Certification, Dkt. 69: A national class of all persons currently and in the
25   future (1) who have or will have an application for naturalization pending before USCIS, (2) that
26   is subject to CARRP or a successor “extreme vetting” program, and (3) that has not been or will
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                            Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                    1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 7                                           Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     141039829.1                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 22 of 64




 1   not be adjudicated by USCIS within six months of having been filed. “Person” means an
 2   individual, proprietorship, partnership, firm, corporation, association, governmental agency, or
 3   other organization or entity.
 4       12.        “Non-Known or Suspected Terrorist” or “Non-KST” means the category of
 5   remaining cases with national security concerns, regardless of source, including
 6   but not limited to: associates of KSTs, unindicted co-conspirators, terrorist organization
 7   members, persons involved with providing material support to terrorists or terrorist
 8   organizations, and agents of foreign governments. See Pasquarella Decl., Dkt. 27, Ex. A (April
 9   11, 2008 memorandum from Deputy Director Jonathan R. Scharfen regarding “Policy for
10   Vetting and Adjudicating Cases with National Security Concerns”).
11       13.        “Relate,” “reflect,” or “refer,” in all forms, means, in addition to the customary
12   and usual meaning of those words, concerning, constituting, embodying, describing, evidencing,
13   or having any logical or factual connection with the subject matter described.
14       14.        “Stage 1” means the first stage of CARRP during which USCIS identifies whether
15   an applicant is a national security concern as identified in the CARRP KST Workflow and
16   CARRP Non-KST Workflow documents. See Pasquarella Decl., Dkt. 27, Ex. C.
17       15.        “Stage 2” means the second stage of CARRP during which USCIS officers
18   internally review USCIS records and conduct an eligibility assessment for the application as
19   identified in the CARRP KST Workflow and CARRP Non-KST Workflow documents. See
20   Pasquarella Decl., Dkt. 27, Ex. C.
21       16.        “Stage 3” means the third stage of CARRP during which USCIS officers
22   externally review records with other agency record owners of the national security concern and
23   request additional information regarding that concern from that agency as identified in the
24   CARRP KST Workflow and CARRP Non-KST Workflow documents. See Pasquarella Decl.,
25   Dkt. 27, Ex. C.
26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                               Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                        1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 8                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     141039829.1                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 23 of 64




 1       17.        “Stage 4” means the fourth stage of CARRP during which an application is
 2   adjudicated as identified in the CARRP KST Workflow and CARRP Non-KST Workflow
 3   documents. See Pasquarella Decl., Dkt. 27, Ex. C.
 4       18.        “USCIS” means U.S. Citizenship and Immigration Services, a federal agency that
 5   is a component of DHS and is headed by a director, currently L. Francis Cissna.
 6       19.        Where appropriate, the singular form of a word should be interpreted in the plural
 7   and vice versa, to acquire the broadest possible meaning.
 8       20.        Any term defined herein shall have the indicated meaning whenever that term is
 9   used in these requests for production unless the context clearly requires otherwise. All defined
10   terms are indicated by capitalizing the first letter of each term (except “and,” “or,” “relate,”
11   “reflect,” and “refer”), as shown in the instructions and definitions above.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                                 Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                         1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 9                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     141039829.1                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 24 of 64




 1                                         INTERROGATORIES
 2   INTERROGATORY NO. 3:

 3   For each fiscal year starting with 2015 (as well as to date in the present fiscal year), provide the

 4   following information for each stage of the CARRP process, broken down separately for

 5   naturalization applications and adjustment of status applications, and further broken down by

 6   nationality, country of birth, and religion and by whether the applicants were categorized as KST

 7   or non-KST:

 8       a. The total number of applications referred into CARRP;

 9       b. The number of applications denied at Stage 2 of CARRP;

10       c. The median and average length of time (in days) from when such applicants were

11            referred into CARRP and their applications were denied at Stage 2 of CARRP;

12       d. The number of applications adjudicated following Stage 3 of CARRP;

13       e. The number of applications that were adjudicated in Stage 4 of CARRP;

14       f. The median and average length of time (in days) from when such applicants were

15            referred into CARRP and their applications were adjudicated at Stage 3 of CARRP;

16       g. The number of applications denied at Stage 4 of CARRP;

17       h. The median and average length of time (in days) from when such applicants were

18            referred into CARRP and their application were denied at Stage 4 of CARRP;

19       i. The number of applications denied after receiving supervisory review at Stage 4 of

20            CARRP;

21       j. The median and average length of time (in days) from when such applicants were

22            referred into CARRP and their application were denied following supervisory review at

23            Stage 4 of CARRP;

24       k. The number of applications elevated to HQ Directorate or other senior-level review at

25            Stage 4 of CARRP;

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                                Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                         1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 10                                              Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     141039829.1                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 25 of 64




 1       l. The median and average length of time (in days) from when such applicants were
 2            referred into CARRP and their application is elevated to HQ Directorate or other senior-
 3            level at Stage 4 of CARRP;
 4       m. The number of applications adjudicated returned to the field for adjudication following
 5            HQ Directorate or other senior-level review at Stage 4 if CARRP; and
 6       n. The median and average length of time (in days) from when such applicants were
 7            referred into CARRP and their application were returned to the field for adjudication
 8            following HQ Directorate or other senior-level at Stage 4 of CARRP
 9

10   ANSWER:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                               Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                       1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 11                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     141039829.1                                                              Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 26 of 64




 1                                 REQUESTS FOR PRODUCTION
 2   REQUEST FOR PRODUCTION NO. 50: Documents sufficient to demonstrate the basis for

 3   and confirm the accuracy of Your response to Interrogatory No. 3.

 4

 5   RESPONSE:

 6

 7

 8   REQUEST FOR PRODUCTION NO. 51: Documents used by you as the source of any of the

 9   information set forth in Your response to Interrogatory No. 3.

10

11   RESPONSE:

12

13

14   REQUEST FOR PRODUCTION NO. 52: CARRP Eligibility Assessment and Background

15   Check and Adjudicative Assessment (BCAA) Worksheets for the Named Plaintiffs subject to

16   CARRP, including, but not limited, to documents identifying whether the Named Plaintiffs

17   subject to CARRP were designated as KST or non-KST.

18

19   RESPONSE:

20

21

22   REQUEST FOR PRODUCTION NO. 53: The Alien Files (“A-Files”) of 100 members of the

23   Naturalization and Adjustment Classes statistically chosen at random.

24

25   RESPONSE:

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                              Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                       1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 12                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     141039829.1                                                              Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 27 of 64




 1

 2   REQUEST FOR PRODUCTION NO. 54: All video and audio for CARRP-related trainings
 3   offered to USCIS officers and agency personnel, including but not limited to the video and audio
 4   that accompanied training materials produced in response to previous Requests for Production.
 5

 6   RESPONSE:
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                            Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                     1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 13                                          Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     141039829.1                                                            Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 28 of 64




 1   DATED: August 24, 2018
 2
     COUNSEL FOR PLAINTIFFS:
 3

 4   s/Jennifer Pasquarella (admitted pro hac vice)   s/ Harry H. Schneider, Jr.
     s/Sameer Ahmed (admitted pro hac vice)           Harry H. Schneider, Jr. #9404
 5   ACLU Foundation of Southern California           s/ Nicholas P. Gellert
     1313 W. 8th Street                               Nicholas P. Gellert #18041
 6   Los Angeles, CA 90017                            s/ David A. Perez
     Telephone: (213) 977-5236                        David A. Perez #43959
 7   Facsimile: (213) 997-5297                        s/ Laura K. Hennessey
     jpasquarella@aclusocal.org                       Laura K. Hennessey #47447
     sahmed@aclusocal.org                             Perkins Coie LLP
 8
                                                      1201 Third Avenue, Suite 4900
     s/Matt Adams                                     Seattle, WA 98101-3099
 9   s/Glenda M. Aldana Madrid                        Telephone: 206.359.8000
     Matt Adams #28287                                Facsimile: 206.359.9000
10   Glenda M. Aldana Madrid #46987                   Email: HSchneider@perkinscoie.com
     Northwest Immigrant Rights Project                      NGellert@perkinscoie.com
11   615 Second Ave., Ste. 400                               DPerez@perkinscoie.com
     Seattle, WA 98122                                       LHennessey@perkinscoie.com
12   Telephone: (206) 957-8611
     Facsimile: (206) 587-4025
13                                                    s/Trina Realmuto (admitted pro hac vice)
     matt@nwirp.org
     glenda@nwirp.org                                 s/Kristin Macleod-Ball (admitted pro hac vice)
14                                                    Trina Realmuto
     s/Stacy Tolchin (admitted pro hac vice)          Kristin Macleod-Ball
15   Law Offices of Stacy Tolchin                     American Immigration Council
     634 S. Spring St. Suite 500A                     100 Summer St., 23rd Fl.
16   Los Angeles, CA 90014                            Boston, MA 02110
     Telephone: (213) 622-7450                        Tel: (857) 305-3600
17   Facsimile: (213) 622-7233                        Email: trealmuto@immcouncil.org
     Stacy@tolchinimmigration.com                     Email: kmacleod-ball@immcouncil.org
18
     s/Hugh Handeyside
19   Hugh Handeyside #39792                           s/Emily Chiang
     s/Lee Gelernt (admitted pro hac vice)            Emily Chiang #50517
20   s/Hina Shamsi (admitted pro hac vice)            ACLU of Washington Foundation
     American Civil Liberties Union Foundation        901 Fifth Avenue, Suite 630
21   125 Broad Street                                 Seattle, WA 98164
     New York, NY 10004                               Telephone: (206) 624-2184
22   Telephone: (212) 549-2616                        Echiang@aclu-wa.org
     Facsimile: (212) 549-2654
23   lgelernt@aclu.org
     hhandeyside@aclu.org
24   hshamsi@aclu.org

25   Attorneys for Plaintiffs

26
     PLAINTIFFS’ FIFTH REQUEST FOR
     PRODUCTION AND THIRD SET OF                                            Perkins Coie LLP
     INTERROGATORIES TO DEFENDANTS                                     1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 14                                          Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     141039829.1                                                            Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 29 of 64




 1                                    CERTIFICATE OF SERVICE
 2
              The undersigned certifies under penalty of perjury and the laws of the State of
 3
     Washington that on August 22, 2018, I caused service of the foregoing, PLAINTIFFS’ FOURTH
 4
     REQUEST FOR PRODUCTION AND SECOND SET OF INTERROGATORIES TO
 5
     DEFENDANTS, via email to all counsel of record herein.
 6

 7   Andrew Brinkman                                          Via Email
     U.S. Department of Justice
 8   P.O. Box 878, Ben Franklin Station
     Washington, DC 20044
 9   andrew.brinkman@usdoj.gov
     Phone: (202) 305-7035
10   Fax: (202) 305-4832
11   August Flentje                                           Via Email
     Civil Division
12   U.S. Department of Justice
     950 Pennsylvania Ave.
13   Washington, DC 20530
     august.flentje@usdoj.gov
14   Phone: (202) 514-3309
     Fax: (202) 307-6777
15
     Brendan T. Moore                                         Via Email
16
     U.S. Department of Justice (Box 878)
17   PO Box 878
     Ben Franklin Station
18   Washington, DC 20044
     brendan.t.moore@USDOJ.gov
19   Phone: (202) 598-8173
20
     Brian C. Kipnis                                          Via Email
21   US Attorney’s Office (SEA)
     700 Stewart St.
22   Suite 5220
     Seattle, WA 98101-1271
23
     Brian.Kipnis@USDOJ.gov
24   Phone: (206) 553-7970

25

26
     CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
     (No. 17-cv-00094 RAJ) – 1                                            1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     141039829.1                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 30 of 64




 1   Daniel Bensing                                Via Email
     U.S. Department of Justice, Civil Division
 2   Federal Programs Branch
 3   20 Massachusetts Ave., N.W.
     Washington, D.C. 20001
 4   Daniel.Bensing@USDOJ.gov
     Phone: (202) 305-0693
 5
     Derek C. Julius                               Via Email
 6
     Office of Immigration Litigation
 7   Appellate Section
     Civil Division, U.S. Department of Justice
 8   P.O. 878 Benjamin Franklin Station
     Washington, DC 20044
 9   derek.julius2@usdoj.gov
     Phone: (202) 532-4323
10
     Fax: (202) 305-1890
11
     Ethan B. Kanter                               Via Email
12   U.S. Department of Justice, Civil Division,
     Office of Immigration Litigation,
13   P.O. Box 878, Ben Franklin Station
     Washington, D.C. 20044
14
     Ethan.Kanter@usdoj.gov
15   Phone: (202) 616-9123
     Fax: (202) 307-8698
16
     Jeffrey L. Menkin                             Via Email
17   U.S. Department of Justice, Civil Division,
     Office of Immigration Litigation,
18   P.O. Box 878, Ben Franklin Station
     Washington, D.C. 20044
19   Jeff.Menkin2@usdoj.gov
     Phone: (202) 353-3920
20   Fax: (202) 307-8698

21   Leon B. Taranto                               Via Email
     U.S. Department of Justice, Civil Division
22   1331 Pennsylvania Ave NW
     Room 8018-S
23   Washington, DC 20004
     Leon.B.Taranto@USDOJ.gov
24   Phone: (202) 616-4231
25

26
     CERTIFICATE OF SERVICE
     (No. 17-cv-00094 RAJ) – 2                                      Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     141039829.1                                                    Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 31 of 64




 1   Lindsay M. Murphy                                         Via Email
     U.S. Department of Justice, Civil Division,
 2   Office of Immigration Litigation,
     P.O. Box 878, Ben Franklin Station
 3   Washington, D.C. 20044
     Lindsay.M.Murphy@usdoj.gov
 4   Phone: (202) 616-4018
     Fax: (202) 307-8698
 5
     Lyle D. Jentzer                                           Via Email
 6   U.S. Department of Justice, Civil Division,
     Office of Immigration Litigation,
 7   P.O. Box 878, Ben Franklin Station
     Washington, D.C. 20044
 8   Lyle.Jentzer@usdoj.gov
     Phone: (202) 305-0192
 9   Fax: (202) 307-8698
10

11            I certify under penalty of perjury that the foregoing is true and correct.
12            DATED this 24nd day of August, 2018, at Seattle, Washington.
13
                                                          s/Laura K. Hennessey
14                                                        Laura K. Hennessey, #47447
                                                          Perkins Coie LLP
15                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
16
                                                          Telephone: 206.359.8000
17                                                        Facsimile: 206.359.9000
                                                          Email: NGellert@perkinscoie.com
18

19

20

21

22

23

24

25

26
     CERTIFICATE OF SERVICE
     (No. 17-cv-00094 RAJ) – 3                                                    Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     141039829.1                                                                 Fax: 206.359.9000
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 32 of 64




                  EXHIBIT H
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 33 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 34 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 35 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 36 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 37 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 38 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 39 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 40 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 41 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 42 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 43 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 44 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 45 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 46 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 47 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 48 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 49 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 50 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 51 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 52 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 53 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 54 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 55 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 56 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 57 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 58 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 59 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 60 of 64
Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 61 of 64
            Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 62 of 64




 1   OBJECTIONS TO RFP NO. 54: Defendants incorporate here by reference their
 2   earlier “Objections Which Apply to All Requests for Production and the
 3   Interrogatory,” and their earlier “Objections to Instructions” and “Objections to
 4   Definitions.” Furthermore, Defendants object to the extent that the RFP calls for
 5   any information protected by the law enforcement privilege, or any other
 6   applicable privilege noted above. Also, to the extent that the requested audio and
 7   video files contain privileged information, Defendants further object to production
 8   based on the burden imposed for editing files to remove privileged information
 9   and reconstitute audio and video files in a playable, redacted format; the Plaintiffs’
10   lack of need for the requested files, particularly if or where a transcript exists or is
11   obtainable; the availability of previously produced documents containing
12   substantially the same information related to CARRP training (including, but not
13   limited to, transcripts of some audio clips); and the fact that the request, based on
14   the burden presented, is disproportionate to the needs for Plaintiffs’ case.
15

16   RESPONSE TO RFP NO. 54: Subject to the foregoing objections, Defendants
17   will produce non-privileged, responsive documents.
18

19
     Dated: October 16, 2018
20

21

22

23

24

25

26

27
     DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’              UNITED STATES DEPARTMENT OF JUSTICE
                                                                        Civil Division, Office of Immigration Litigation
28   FIFTH REQUEST FOR PRODUCTION OF DOCUMENTS                                Ben Franklin Station, P.O. Box 878
     AND THIRD INTERROGATORY - 30                                                   Washington, DC 20044
                                                                                        (202) 616-4231
     (2:17-cv-00094-RAJ)
            Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 63 of 64




 1
     Respectfully submitted,

 2   JOSEPH H. HUNT                            /s/ Leon B. Taranto
     Assistant Attorney General                LEON B. TARANTO
 3
                                               Trial Attorney, Torts Branch
 4   AUGUST FLENTJE                            Civil Division
     Special Counsel                           U.S. Department of Justice
 5
     Civil Division                            175 N Street, N.E.
 6   Washington, DC 20530                      Washington, DC 20002
                                               leon.b.taranto@usdoj.gov
 7
     ETHAN B. KANTER                           Phone: (202) 616-4231
 8   Acting Chief, National Security Unit      Fax: (202) 616-4473
     Office of Immigration Litigation
 9
                                               LYLE D. JENTZER
10   DEREK C. JULIUS                           Special Counsel for National Security
     Assistant Director                        Office of Immigration Litigation
11   Office of Immigration Litigation          National Security Unit
12
     ANNETTE L. HAYES                          JEFFREY L. MENKIN
13   United States Attorney                    Senior Counsel for National Security
14                                             Office of Immigration Litigation
     BRIAN C. KIPNIS                           National Security Unit
15   Assistant United States Attorney
16
     Western District of Washington
                                               LINDSAY M. MURPHY
17   DANIEL E. BENSING                         Counsel for National Security
     Senior Trial Counsel                      Office of Immigration Litigation
18
     Federal Programs Branch                   National Security Unit
19
     ANDREW C. BRINKMAN                        BRENDAN T. MOORE
20
     Trial Attorney                            Trial Attorney
21   Office of Immigration Litigation          Office of Immigration Litigation
22
                                               Counsel for Defendants
23

24

25

26

27
     DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’        UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Civil Division, Office of Immigration Litigation
28   FIFTH REQUEST FOR PRODUCTION OF DOCUMENTS                          Ben Franklin Station, P.O. Box 878
     AND THIRD INTERROGATORY - 31                                             Washington, DC 20044
                                                                                  (202) 616-4231
     (2:17-cv-00094-RAJ)
            Case 2:17-cv-00094-RAJ Document 222-1 Filed 02/21/19 Page 64 of 64




 1                               CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on October 16, 2018, pursuant to the agreement of the
 3   parties at the Rule 26(f) conference, I served Defendants’ Objections and Response to
 4   Plaintiffs’ Fifth Request for Production of Documents and Third Interrogatory by email
 5   on Nicholas Gellert, Esq., Jennie Pasquarella, Esq., Sameer Ahmed, Esq., David Perez,
 6   Esq., and Laura Hennessey, Esq., counsel for Plaintiffs.
 7
                                                      /s/ Leon B. Taranto
 8
                                                      LEON B. TARANTO
 9                                                    Trial Attorney
                                                      Civil Division
10
                                                      U.S. Department of Justice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’         UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Civil Division, Office of Immigration Litigation
28   FIFTH REQUEST FOR PRODUCTION OF DOCUMENTS                           Ben Franklin Station, P.O. Box 878
     AND THIRD INTERROGATORY - 32                                              Washington, DC 20044
                                                                                   (202) 616-4231
     (2:17-cv-00094-RAJ)
